Mr. Justice Goodwin delivered the opinion of the court. 2. Attobney and client, § 146*—what is extent of enforceable lien of attorneys upon settlement between client and debtor. Where a contract between attorneys and the client'provides for the contingent fee of one-third of any amount which might be paid before suit and one-half of any amount which might be recovered after suit, and the debtor is served with notice of a lien claiming for services fifty per cent, of any sum realized upon such claim or cause of action and a settlement is made between the client and the debtor, without the knowledge or consent of the attorneys, for a specified sum which the debtor states the client is to receive “clear for herself,” the attorneys are entitled to a sum equal to that paid to the client, especially where it is apparent that the debtor intended to discharge the obligation to the attorneys.